 

[ex10-9_001.jpg]

 

5805 State Bridge Road, Suite G328

Duluth, Ga. 30097

 

April 18, 2016

 

BBV International Consulting, LLC.

420 Technology Parkway, Suite 200

Norcross, GA 30092

Attention: Mr. Lawrence Sands, COB

Re: Proposal to Purchase the Assets of the Business of BBVI Consulting and its
wholly owned subsidiaries.

 

Dear Mr. Sands:

 

This letter is intended to summarize the principal terms of a proposal being
considered by Medical Innovation Holdings, Inc. (“Buyer”) regarding its possible
acquisition of substantially all of the assets, specifically customer/client
relationships along with revenue opportunities and business transactions, of
BBVI Consulting, that is in the business of providing strategic investment
support and revenue growth opportunities in international markets. BBVI
(“Seller”) specializes in revenue generation, technology consulting, and
financial consulting services. The possible acquisition of the Business is
referred to as the “Transaction” and Buyer and Seller are referred to
collectively as the “Parties.” The companies have a consulting engagement
currently in place working on joint opportunities in several international and
domestic locations.

 

1. Acquisition of Certain Business Transaction and Relationships and Purchase
Price.

 

(a) Subject to the satisfaction of the conditions described in this Letter, at
the closing of the Transaction, Buyer would acquire substantially all of the
business transactions, client contacts and relationships, of the Business (the
“Assets”), free and clear of all encumbrances, at the purchase price set forth
in Section 1(b).

 

(b) The purchase price for the Assets will be determined upon examination of
financial records, and client relationships. The purchase price (the “Purchase
Price”) is expected to be in the form of restricted stock.

 

(c) Buyer will confirm the Purchase Price based on a completed review of the
business financials and pending revenue transactions for the period April 1,
2016 to April 30, 2017.

 

2. Proposed Definitive Agreement. As soon as reasonably practicable after the
execution of this Letter, the Parties shall commence to negotiate a definitive
purchase agreement (the “Definitive Agreement”) relating to Buyer’s acquisition
of the Assets, to be drafted by Buyer’s counsel. The Definitive Agreement would
include the terms summarized in this Letter and such other representations,
warranties, conditions, covenants, indemnities and other terms that are
customary for transactions of this kind and are not inconsistent with this
Letter. The Parties shall also commence to negotiate ancillary agreements to be
drafted by Buyer’s counsel, including (i) an escrow agreement, (ii) a bill of
sale, and (iii) an assignment and assumption agreement. If necessary, upon the
execution of the Definitive Agreement, the Seller will retain an Auditor with
PCAOB qualifications to complete a full financial Audit.

 

   

   

 

3. Conditions. Buyer’s obligation to close the proposed Transaction will be
subject to customary conditions, including:

 

(a) Buyer’s satisfactory completion of due diligence;

 

(b) the Board of Directors of Buyer and Seller approving the Transaction;

 

(c) the Parties’ execution of the Definitive Agreement and the ancillary
agreements;

 

(d) the receipt of any regulatory approvals and third party consents, on terms
satisfactory to Buyer;

 

(e) Seller and its affiliates entering into restrictive covenants, in a form
acceptable to Buyer, agreeing not to: (i) compete with the Business for five
years following the closing, and (ii) hire or solicit any employee of the
Business or encourage any such employee to leave such employment for a period of
three years following the closing; and

 

(f) there being no material adverse change in the business, results of
operations, prospects, condition (financial or otherwise) or assets of the
Business.

 

4. Due Diligence. From and after the date of this Letter, Seller will authorize
its management to allow Buyer and its advisors full access to the facilities,
records, key employees and advisors of the Business for the purpose of
completing Buyer’s due diligence review. The due diligence investigation will
include, but is not limited to, a complete review of the financial, legal, tax,
environmental, intellectual property and labor records and agreements of the
Business, and any other matters as Buyer’s accountants, tax and legal counsel,
and other advisors deem relevant.

 

5. Employment Arrangements. Buyer at its discretion, offer employment to
substantially all of the employees of the Business and would expect the Seller’s
management to use its reasonable best effort to assist Buyer to employ those
individuals, under similar terms and conditions that those employees are
currently employed.

 

6. Covenants of Seller. During the period from the signing of this Letter
through the execution of the Definitive Agreement, Seller will: (i) conduct the
Business in the ordinary course in a manner consistent with past practice, (ii)
maintain its properties and other assets in good working condition (normal wear
and tear excepted), and (iii) use its best efforts to maintain the Business and
employees, customers, assets and operations as an ongoing concern in accordance
with past practice.

 

7. Exclusivity.

 

(a) In consideration of the expenses that Buyer has incurred and will incur in
connection with the proposed Transaction, Seller agrees that until such time as
this Letter has terminated in accordance with the provisions of paragraph 8
(such period, the “Exclusivity Period”), neither it nor any of its
representatives, officers, employees, directors, agents, stockholders,
subsidiaries or affiliates (the “Seller Group”) shall initiate, solicit,
entertain, negotiate, accept or discuss, directly or indirectly, any proposal or
offer from any person or group of persons other than Buyer and its affiliates
(an “Acquisition Proposal”) to acquire all or any portion of the Business or the
Assets, whether by merger, purchase of stock, purchase of assets, tender offer
or otherwise, or provide any non-public information to any third party in
connection with an Acquisition Proposal or enter into any agreement, arrangement
or understanding requiring it to abandon, terminate or fail to consummate the
Transaction with Buyer. Seller agrees to immediately notify Buyer if any member
of the Seller Group receives any indications of interest, requests for
information or offers in respect of an Acquisition Proposal, and will
communicate to Buyer in reasonable detail the terms of any such indication,
request or offer, and will provide Buyer with copies of all written
communications relating to any such indication, request or offer. Immediately
upon execution of this Letter, Seller shall, and shall cause the Seller Group
to, terminate any and all existing discussions or negotiations with any person
or group of persons other than Buyer and its affiliates regarding an Acquisition
Proposal. Seller represents that no member of the Seller Group is party to or
bound by any agreement with respect to an Acquisition Proposal other than under
this Letter.

 

  2 

   

 

(b) If within the Exclusivity Period, Seller does not execute definitive
documentation for the Transaction reflecting the material terms and conditions
for the Transaction set forth in this Letter or material terms and conditions
substantially similar thereto (other than as a result of either the mutual
agreement by Buyer and Seller to terminate this Letter or to change such
material terms and conditions in any material respects or the unilateral refusal
of Buyer to execute such definitive documentation), then Seller shall pay to
Buyer an amount equal to the reasonable out-of-pocket expenses (including the
reasonable fees and expenses of legal counsel, accountants and other advisors
and whether incurred prior to or after the date hereof) incurred by Buyer in
connection with the proposed Transaction, which amount shall be payable in same
day funds on the day that is the first business day after the Exclusivity
Period.

 

8. Termination. This letter will automatically terminate and be of no further
force and effect upon the earlier of (i) execution of the Definitive Agreement
by Buyer and Seller, (ii) mutual agreement of Buyer and Seller, and (iii) 12 PM
on April 24, 2017. Notwithstanding anything in the previous sentence, paragraphs
7(b),10, 11 and 13 shall survive the termination of this Letter and the
termination of this Letter shall not affect any rights any Party has with
respect to the breach of this Letter by another Party prior to such termination.

 

9. Bid Expiration. This offer will remain in effect until 12 PM, EST time, on
April 24, 2017 unless accepted or rejected by Seller, or withdrawn by Buyer
prior to that time.

 

10. GOVERNING LAW. THIS LETTER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH INTERNAL LAWS OF THE STATE OF GEORGIA, WITHOUT GIVING EFFECT TO ANY CHOICE
OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF GEORGIA OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY JURISDICTION
OTHER THAN THOSE OF THE STATE OF GEORGIA.

 

11. Confidentiality. This Letter is confidential to the Parties and their
representatives and is subject to the confidentiality agreement entered into
between Buyer and Seller on which continues in full force and effect.

 

12. No Third Party Beneficiaries. Except as specifically set forth or referred
to herein, nothing herein is intended or shall be construed to confer upon any
person or entity other than the Parties and their successors or assigns, any
rights or remedies under or by reason of this Letter.

 

13. Expenses. Except as set forth in Section 7(b),the Parties will each pay
their own transaction expenses, including the fees and expenses of investment
bankers and other advisors, incurred in connection with the proposed
Transaction.

 

14. No Binding Agreement. This Letter reflects the intention of the Parties, but
for the avoidance of doubt neither this Letter nor its acceptance shall give
rise to any legally binding or enforceable obligation on any Party, except with
regard to paragraphs 7 through 13 hereof. No contract or agreement providing for
any transaction involving the Business shall be deemed to exist between Seller
and Buyer and any of its affiliates unless and until a final definitive
agreement has been executed and delivered.

 

15. Miscellaneous. This Letter may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one agreement. The headings of the various sections of this Letter have been
inserted for reference only and shall not be deemed to be a part of this Letter.

 

SIGNATURE PAGE FOLLOWS

 

  3 

   

 

If you are in agreement with the terms set forth above and desire to proceed
with the proposed Transaction on that basis, please sign this Letter in the
space provided below and return an executed copy to the attention of Arturo
Sanchez.

 

  Very truly yours,       Medical Innovation Holdings, Inc.         By:
[ex10-8_003.jpg]   Name: Arturo Sanchez   Title: CEO

 



Agreed to and accepted:

 

BBVI Consulting

 

By: [ex10-9_002.jpg]   Name: Lawrence Sands   Title: COB  

 

  4 

   

 